DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Interpretation

In Claim 9, Page 3, 2-3, the phrase “…and a downstream fluid (Space) in fluid communication…” is interpreted to mean “…and a downstream fluid conduit in fluid communication…”.  This interpretation is made in light of the previous claim structure. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pabon (US 9290309 – hereafter referred to as Pabon).  The Examiner’s Annotated Diagram A of Pabon is included below:

    PNG
    media_image1.png
    763
    1348
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
In regards to Claim 1, Reference 1 teaches: A lid (Pabon, 25 – cap) for a beverage container (Beverage bottle – 20), comprising: a fluid additive reservoir (Secondary Compartments – 22); and a primer pump (Resilient Diaphragm – 37) operationally configured to convey fluid out from the fluid additive reservoir (Fluid transitions from secondary compartment, through valve – 38 by activation of button on top of assembly – 37 – resilient diagram, once primed, the button can be pushed again to add the fluid from the valve – 38 through the secondary fluid channeled – 29 to the primary compartment – 21 – the primary fluid container – See Column 6, Lines 23-47 and Examiner’s Annotated Diagram A, above.) to a target destination external the fluid additive reservoir (Target destination is the primary compartment – 21 to flavor the base liquid – see Pabon, Abstract).
In regards to Claim 2, Pabon continues to teach: a first opening (Pabon – 38) in fluid communication with the fluid additive reservoir (22) and a second opening (36) in fluid communication with the target destination (primary compartment - 21).
In regards to Claim 3, Pabon continues to teach: wherein the target destination (Pabon, 21) is a fluid reservoir (21) of a beverage container (20 – beverage bottle) attached to the lid (Described in Column 5, Lines 11-21 and Figure 3 of the application).
In regards to Claim 4, Pabon continues to teach: wherein the primer pump (Pabon, Primer Pump – 38) comprises a multi-directional fluid pathway (Inlet through top and sides)operationally configured to convey fluid out from the fluid additive reservoir (22) to the target destination (Connected through outlet – 36 and Column 6, Lines 23-47 – which also notes that various configurations of valves are possible as a design configuration – Lines 33-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pabon in further in view of Brook et al. (WO 2014091248, hereafter referred to as Brook).  The Examiner’s Annotated Diagram B for Brook follows: 

    PNG
    media_image2.png
    687
    1032
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
In regards to Claim 5, Pabon teaches: A lid (Pabon, 25-Cap) for a beverage container (20-Beverage Bottle), comprising: a housing (26-pod) including a fluid additive reservoir (22-Secondary Compartments); and a primer pump (37-Resilient Diagram) located on the housing in fluid communication with fluid additive reservoir (22); wherein the primer pump is operationally configured to convey fluid from a first fluid location in the fluid additive reservoir (22) to a second fluid location (37 – resilient diaphragm) (NOT TAUGHT) {
Brook, in a similar disclosure on containers and closures with flavor additive mechanisms, provides further detail and support of the following elements present in the prior art: a similar second fluid location that is external to the secondary fluid housing (See Examiner’s Annotated Diagram B, Item A, MOTIVATION: in order to regulate the flow of additive with respect to the base liquid – Page 2, Lines 27-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified geometry and routing of the fluid additive flow-path of Pabon with the physical arrangement of Brook (providing a second location external to the additive or fluid housing – See Annotated Diagram B, Item A) in order to advantageously regulate the flow and mixing of the additive with respect to the base liquid (Brook, Page 2, Lines 27-30).
Further, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to locate the valves on various surfaces because Applicant has not disclosed that the location of the valve structure provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with the valve on the inside of the structure, like in Pabon, because both provide the same function of metering the additive that is added to the primary fluid mixture.Therefore, it would have been an obvious matter of design choice to modify Pabon to obtain the invention as claimed.
Further, Pabon discloses the claimed invention except for the external location of the entire valve mechanism.  It would have been obvious to one having ordinary skill in the art at the time the application was filed to choose a valve design appropriate to the application, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation that improves or provides and advantage over the prior art. 
In regards to Claim 6, Pabon continues to teach: wherein when the lid (Pabon – cap – which is the assembly level of the secondary compartments – 22, and flavor fluid containers – See Column 5, Lines 32-49) is attached (Figure 6 shows a threaded attachment structure) to a beverage container (20 – Beverage bottle), then the third fluid location (21 – primary compartment) is a fluid reservoir of the beverage container (Column 6, lines 49 through Column 7, Line 5 – where the fluid additives are added to the primary compartment – 21).
In regards to Claim 7, Pabon continues to teach: wherein the housing (Pabon, 25 assembled with 26) includes a first opening (Stated in Column 6, Lines 23-26 – that the resilient diaphragm – 37, and Valve – 38 may include a self-sealing membrane to prevent drips  and spills of the additive) in fluid communication with the fluid additive reservoir (22) and a second opening (29 – secondary travel paths) is in fluid communication with the third fluid location (i.e., the primary compartment – 21 – described in Column 6, Lines 48-58).
In regards to Claim 8, Pabon continues to teach: wherein when the lid (Pabon, 25 assembled with 26) is attached to a beverage container (See Examiner’s Annotated Diagram A, Figure 3), then the third fluid location (21 – primary compartment) is a fluid reservoir (21) of the beverage container (20).
In regards to Claim 9, Pabon teaches: wherein the primer pump (Includes the assembly of the resilient diaphragm – 37 connected to 35-inlet and the valve – 38 located over the outlet – 36)  includes an upstream fluid conduit in fluid communication with the fluid additive reservoir (diaphragm ingress – Column 6, Lines 30-36) and a downstream fluid (Examiner Interpreted: conduit) (Outlet – 36) in fluid communication with the fluid reservoir (21) of the beverage container (20).
In regards to Claim 10, Pabon continues to teach: wherein the second fluid location is within a bulb of the primer pump (See depiction that meets this limitation in Examiner’s Annotated Diagram A, Figure 8, item 23).
In regards to Claim 11, Pabon continues to teach: wherein the primer pump (Includes the assembly of the resilient diaphragm – 37 connected to 35-inlet and the valve – 38 located over the outlet – 36 – Column 6, Lines 27-36) includes an upstream fluid conduit comprising an open distal end located within the fluid additive reservoir (as mentioned previously, the valve 38 is disclosed with a self-sealing membrane that would eliminate flow from the primary container, therefore, only allowing the membrane to refill from the additive reservoir – Column 6, Lines 27-36) and a downstream fluid conduit comprising an open distal end located external the fluid additive reservoir (See Annotated Diagram A, Figure 8, Item 29 that meets this limitation).
If, in the alternative, an argument were to be made that the upstream conduit of Pabon is not a specifically identified as a conduit, then the following modification would reasonably be made:
Brook provides further detail and support of the following elements present in the prior art: an upstream conduit with an opening disposed at the fluid additive reservoir (See Examiner’s Annotated Diagram B, Item 24 and conduit between assistive reservoir and valve 38a, MOTIVATION: in order to regulate the flow of additive with respect to the base liquid – Page 2, Lines 27-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified opening of Pabon with the conduit structure of Brook (See Figure 4E of Examiner’s Annotated Diagram B – Item B) in order to advantageously regulate the flow and mixing of the additive with respect to the base liquid (Brook, Page 2, Lines 27-30).
Further, Pabon discloses the claimed invention except for an explicit conduit opening positively identified between the fluid reservoir and the pump.  It would have been obvious to one having ordinary skill in the art at the time the application was filed to choose any valve and pump structure to transfer and isolate the flavor storage system from the primary base liquid system, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation that distinguishes it from the already disclosed prior art.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lyons et al.(US 10889424) discloses flavor modules disposed within a flavor control system of exceptional complexity showing the current state of the art and Figures 2-15 as well as general features relevant to the scope and structure of the claimed invention.
Lyons et al. (US 10913647) discloses beverage additive systems with moderate complexity and Figures 1-21 as well as general features relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	
/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                    

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733